ORDER
PER CURIAM.
Appellant, Glenda Powell (“defendant”), appeals the judgment of the Circuit Court of Cape Girardeau County following a jury trial finding her guilty of operating a motor vehicle while intoxicated, section 577.010, RSMo 2000,1 and speeding, section 304.010 RSMo. Defendant was sentenced to 26 days in jail to be served on weekends for operating a motor vehicle while intoxicated. Defendant was also fined $5.00 plus court costs for speeding. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurispru*606dential purpose, we affirm the judgment pursuant to Rule 30.25(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 2000, unless otherwise stated.